Citation Nr: 1422970	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision, sent to the Veteran in August 2008, issued by the VA RO in Los Angeles, California.  


FINDINGS OF FACT

1.  By an August 2005 decision, the Board denied a claim of service connection for hearing loss.

2.  The evidence submitted since the August 2005 Board decision is redundant of the record at the time of the prior final denial.  


CONCLUSIONS OF LAW

1.  The August 2005 Board decision denying a claim of service connection for hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The evidence received since the August 2005 Board decision is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has satisfied its duty to notify in the development of the claim on appeal.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, a March 2008 letter notified the Veteran of the evidence and information necessary to prosecute his claim.  This was prior to the initial adjudication of the Veteran's claim in July 2008.  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  

The Veteran was afforded VA examinations in April 2008 and December 2010.  While the examiner was unable to provide a diagnosis at the April 2008 examination due to poor patient reliability, a diagnosis was provided in December 2010.  Thus, the medical evidence is sufficient. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159.  

II.  Analysis 

In a decision issued in August 2005, the Board denied service connection for hearing loss.

Generally, a claim that has been denied in a prior Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for hearing loss was denied in the August 2005 Board because the Board found that he did not have a disability that met the definition of impaired hearing for VA purposes; it also found that even if there was a disability, there was no indication of an etiological relationship with military service.  In the instant claim to reopen, the Veteran first had a VA audiology examination in April 2008.  While this examination showed puretone thresholds that met the requirements for impaired hearing, this test was deemed invalid due to poor patient reliability; the examiner was unable to make a diagnosis of bilateral hearing loss for this reason.  It was recommended that he be re-tested.  

The Veteran underwent a second VA audiology examination in December 2010.  Here, as before, the Veteran did not meet the requirements for impaired hearing.  See 38 C.F.R. § 3.3.85.  All of the puretone thresholds were 25 decibels or lower.  The speech recognition scores did not reveal impaired hearing.  Id.  

Accordingly, the Veteran does not have a disability that meets the definition of impaired hearing.  Id.  Without a disability, there can also be no etiological relationship.  Further, to the extent that the Veteran asserts that there is a nexus between his service and any current hearing disability, he is not competent to do so.  Rather, this question requires specialized knowledge, training, or expertise due to the complex nature of the auditory system.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for hearing loss.



ORDER

New and material evidence having not been submitted, the claim of service connection for hearing loss is not reopened; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


